Citation Nr: 1015309	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for psoriatic 
arthritis, left knee, status post (PO) total knee 
arthroplasty (TKA).

2.  Entitlement to service connection for psoriatic 
arthritis, left knee, status post (PO) total knee 
arthroplasty (TKA).


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had 18 days of service from March 6 to March 
23, 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

Historically, in a final decision in August 2005 the Board 
denied service connection for a left knee disorder.  The 
appellant failed to appear for a scheduled Travel Board 
Hearing in October 2009.  Accordingly, his request for a 
hearing is considered withdrawn. 38 C.F.R. § 20.702 (d) 
(2009).

The appellant has a multiplicity of additional claims 
pending, including 13 claims as secondary to the left knee 
disorder, as well as a claim for hearing loss and individual 
unemployability.  The only claim currently perfected for 
appeal to the Board is as shown on the title page.

The issue of service connection for psoriatic arthritis, left 
knee, status post (PO) total knee arthroplasty (TKA) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 2005 Board decision denied entitlement to 
service connection for a left knee disorder finding that the 
appellant had a pre-existing left knee disorder which was not 
aggravated by service. That decision is final.

2.  The evidence associated with the claims file subsequent 
to the August 2005 Board decision relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a left knee disorder.


CONCLUSION OF LAW

The August 2005 Board decision is final; new and material 
evidence has been submitted, and the claim of entitlement to 
service connection for a left knee disorder is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  In light of the decision to reopen appellant's 
claim for service connection and to remand for further 
development, it is not necessary to review whether VA has 
fully complied with the VCAA.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his numerous written contentions, 
service records, numerous articles copied from the Internet, 
lay statements, private, and VA medical statements and 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Analysis

In an August 2005 decision the Board denied the claim for 
service connection for a left knee disorder.  The appellant 
was notified of that decision, as well as his appellate 
rights; however, he did not perfect an appeal. Therefore, 
that decision is final. 38 U.S.C.A. § 7104.

In making the August 2005 decision, the Board noted that the 
appellant's DD-214 showed that he was discharged from 
military service after just 18 days of active duty due to a 
physical disability which existed prior to service, and where 
he made the application for the discharge.

The evidence of record at the time of the August 2005 Board 
decision consisted of a morning report entry for the period 
ending March 24, 1961 noting that the appellant was being 
processed for discharge from service effective March 23, 1961 
by recommendation of a PEB (physical evaluation board) as a 
result of a preexisting condition which had not been 
aggravated by service; and, a DD 214 noting separation from 
service under AFM (Air Force Manual) 35-4 chp 9 epts (existed 
prior to service). The Board noted that possibly due to the 
1973 fire at the National Personnel Records Center, these 
were the only available service records.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence also included; 

An October 1963 letter from John J. Beer, M.D., the 
appellant's physician at the time, noting that he continued 
to have limitation of motion of the left knee, effusion and 
crepitation.  However, x-rays of the left knee were normal. 
(The Board notes the appellant suffered an additional post-
service injury in September 1962.)

Private medical records from January 1972 noted that the 
appellant was diagnosed with psoriatic arthritis and 
underwent a left TKA.  In an intake form accompanying the 
records the appellant stated that he had prior surgery in 
1962.

A January 1972 letter from the appellant's former supervisor 
noting that his surgery was due to a work related injury 
several years prior when he was employed at the Crescent 
Creamery.

Two certificates from the Minnesota Workmen's Compensation 
Commission dated in February 1974.  The first received in 
August 2002 shows that the appellant reported that he 
suffered an injury in October 1959, and again in September 
1962.  The second certificate received in September 2003, 
shows that the appellant acknowledged an injury in March 
1972.  

November 1992 private medical records reveal that the 
appellant underwent a second left TKA.

In a letter dated in March 2001, appellant stated that his 
knee gave way during basic training as a consequence of which 
he fell.  He further stated that he was discharged due to his 
knee injury.

An April 2001 statement from the appellant's brother noted 
that he injured his knee in high school and it swelled 
requiring fluid to be drained from it.  He further stated 
that appellant again injured his knee while in service, was 
discharged because of it and underwent surgery within months 
from being discharged.  A statement from the appellant's 
mother dated in May 2001 notes that he injured his knee while 
in high school and was treated with cortisone shots and fluid 
drainage after which he was able to return to normal 
activities.  She further noted that he reinjured his knee 
while in training in the military, was discharged due to the 
injury and subsequently had knee surgery.

In a statement dated in July 2002, the appellant asserts that 
his left knee injury occurred in October 1959 and that he 
sought treatment for it in September 1962.

In a letter dated in September 2003, Michael Pryor, M.D., 
appellant's private physician, stated that he was apparently 
inducted in the military with a prior injury to his left 
knee.  He further stated that he aggravated the injury while 
in service and that he was medically discharged due to the 
aggravation of a pre-existing injury.  He further noted 
subsequent additional problems with the left knee and 
appellant has gone on to be medically disabled.  He added 
that, "unfortunately a good portion of his medical records 
were destroyed in the document fire at St. Louis but I am 
certain you will agree there is no reason to doubt his 
veracity in these matters."

The evidence also included copies of numerous private and VA 
medical records, Internet and magazine articles, and 
statements from friends and relatives attesting to the fact 
the appellant had a left knee condition prior to service, 
during service and after service.

When a Veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156.  The additional evidence submitted by a Veteran is 
presumed credible for the limited purpose of ascertaining its 
materiality. Justus v. Principi, 3Vet. App. 510, 512 (1992).

If new and material evidence is presented, the Board may 
proceed to evaluate the merits of the claim but only after 
insuring that VA has fulfilled its duty to assist the Veteran 
in the development of his claim. See Elkins v. West, 12 Vet. 
App. 209 (1999). 

The evidence received since the August 2005 decision includes 
duplicate copies of the previous evidence, statements from 
his friends and relatives, as well as many additional letters 
from the appellant, with articles and legal excerpts, and lay 
statements.  

In addition, more treatment records were received.  These 
included a March 2008 letter from Michael J. Stuart, M.D., 
who performed the left TKA in November 1992.  He noted that 
it was difficult for him to provide an informed opinion 
regarding any left knee injury in service since he was not 
involved in the appellant's care at the time.  He noted that 
based on the description of the events leading up to the knee 
surgery, "I agree that the initial injury sustained while 
jumping as a member of the USAF contributed to your problem.  
Unfortunately, since no written medical records are 
available, the history provided by the patient is the only 
evidence; therefore, I am unable to state with any degree of 
medical certainty that the original injury was the direct 
cause of your subsequent total knee arthroplasty."

The appellant also submitted a May 2008 letter from Joshua L. 
Frame, D.O., who noted that the claimant suffered a left knee 
injury in service and was subsequently medically discharged, 
although there was no medical records of the injury as a 
result of a "fire."  Dr. Frame stated that, "His physician 
at the Mayo Clinic and I agree that it is possible that his 
left knee injury suffered while in the military led to and 
exacerbated the psoriatic arthritis."

September 2008 Mayo Clinic treatment records were also 
received noting a history of severe psoriatic arthritis first 
diagnosed in 1971, with multiple surgeries and joint 
replacements.

Finally, in January 2010, the appellant's representative 
submitted a January 2010 letter from Bradley Root, D.O., who 
reiterated the appellant's history of a preexisting left knee 
injury in 1959 noting that it was a minor injury which was 
resolved prior to service.  He reported that the appellant 
severely injured the left knee in service and was 
subsequently medically discharged.  He was denied service 
connection because the records of many veterans were burned 
in the 1970's St. Louis fire.  Dr. Root, however added that 
the appellant developed posttraumatic degenerative arthritis 
as a result of his service connected injury.  Further he 
opined that, "It is my medical opinion that the problems 
with his left knee are more likely than not related to his 
injury serving in the Air Force in 1961."

Dr. Root's opinion is new in the sense that it has not 
previously been before VA.  It is also material, as it tends 
to offer a nexus opinion between the current left knee 
disorder and an inservice left knee injury.  It is neither 
cumulative nor redundant of the evidence of record in August 
2005 and, when considered with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a left knee 
disability. Therefore, it is sufficient to reopen the claim 
for entitlement to service connection for a left knee 
disability.


ORDER

New and material evidence has been presented, and the claim 
for service connection for psoriatic arthritis, left knee, PO 
TKA, is reopened.


REMAND

Reopening the claim does not end the inquiry in this case.  
Rather, the Board must now consider the claim on the merits.  

As previously noted, in January 2010, the Board received 
pertinent medical evidence in the form of a January 2010 
letter from Bradley Root, D.O., who offered a medical nexus 
opinion that, "It is my medical opinion that the problems 
with his left knee are more likely than not related to his 
injury serving in the Air Force in 1961."  This medical 
evidence raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a left 
knee disability. Therefore, it was sufficient to reopen the 
claim for entitlement to service connection for a left knee 
disability.   

In view of the Board's decision above, the Veteran's claim of 
service connection for psoriatic arthritis, left knee, PO TKA 
must be adjudicated on a de novo basis without regard to the 
finality of the August 2005 Board decision.   Specifically, a 
VA orthopedic examination must be scheduled for an opinion 
regarding the etiology of the Veteran's current left knee 
disability.  This must include not only a discussion of 
service connection for an alleged in-service left knee injury 
as alleged, but also must discussed possible aggravation of 
the known pre-service left knee injury.
Accordingly, the case is REMANDED for the following action:

1.  The Board is particularly interested 
in securing the complete medical 
treatment records from Bradley Root, D. 
O., 1424 E. Foremaster Drive, Suite 120, 
St. George, Utah 84790.  Any identified 
records which are not duplicates of those 
contained in the claims file should be 
obtained.  

2.  Thereafter, the RO should request an 
opinion from a VA orthopedist.  The 
orthopedist should review the claims 
folder, to include a copy of this remand, 
and provide an opinion as to the etiology 
of the Veteran's left knee disability.  
He should address his or her findings in 
terms of whether: 

(a)  the underlying left knee disorder 
which required the joint's replacement 
clearly and unmistakably (obviously or 
manifestly) existed prior to his military 
service, and; 

(b) if a left knee disorder did preexist 
service, did it increase in severity 
during that service, and, if so, whether 
it clearly and unmistakably (obviously or 
manifestly) was not aggravated 
(permanently made worse) beyond its 
normal progression during service.  Put 
another way, if the knee disorder got 
worse in service, was the increase in 
severity due to the normal expected 
progression of the knee disorder.

(c) The orthopedist should also discuss 
Dr. Root's January 2010 medical opinion 
in which he opined that appellant 
suffered only a minor left knee injury 
prior to service, which resolved prior to 
enlistment; and that he subsequently 
severely injured the left knee in an 
inservice accident leading to the total 
left knee disorder.   

The examiner is advised that, term "at 
least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions have been 
completed in full.  The issue of service 
connection for a left knee disability 
must be readjudicated on the basis of all 
of the evidence of record. If, in any 
respect, any benefit sought on appeal 
remains denied, the appellant must be 
provided with a supplemental statement of 
the case. An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Accordingly, expedited handling is requested.






____________________________________________
MARK GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals-




 Department of Veterans Affairs


